IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 95-60610
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

CHARLEY LEE MARTIN,

                                         Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                       USDC No. 3:94CV749WS
                        - - - - - - - - - -
                           June 18, 1996
Before DAVIS, BARKSDALE and DeMOSS, Circuit Judges.

PER CURIAM:*

     Charley Lee Martin has applied for leave to appeal in forma

pauperis (IFP) from the denial of his post-conviction motion

under 28 U.S.C. § 2255.   Martin contends that his attorney

rendered ineffective assistance in failing to appeal, or in

advising him to waive his right to appeal, certain sentencing

issues, including the questions whether Martin’s prior

convictions were related for purposes of determining Martin’s


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 95-60610
                                - 2 -

criminal-history category and the applicability of the career-

offender provisions of the Sentencing Guidelines.   Martin has not

shown that his attorney was professionally unreasonable in

failing to raise these issues or that the issues would have had a

reasonable probability of success on appeal.    See Duhamel v.

Collins, 955 F.2d 962, 967 (5th Cir. 1992); see also United

States v. Metcalf, 898 F.2d 43, 44-46 (5th Cir. 1990).

Accordingly, Martin has not shown that there is a nonfrivolous

issue for appeal and the application for leave to proceed IFP is

DENIED.    See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).

Because the appeal is frivolous, it is DISMISSED.    See 5th Cir.

R. 42.2.

     IFP DENIED; APPEAL DISMISSED.